Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 29, 2016

                                      No. 04-16-00534-CR

                                  Curtis Scott CRENWELGE,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A12121
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

       Appellant’s brief was originally due November 28, 2016; however, the court granted
appellant an extension of time until December 27 to file the brief. Appellant has file another
motion, requesting an additional thirty days to file the brief.

        We grant the motion and order appellant’s brief due January 27, 2017 (60 days after
the original due date). Counsel is advised that no further extensions of time will be granted
absent a motion that (1) demonstrates extraordinary circumstances justifying further delay, (2)
advises the court of the efforts counsel has expended in preparing the brief, and (3) provides the
court reasonable assurance that the brief will be completed and filed by the requested extended
deadline. If the brief or a conforming motion is not filed by the date ordered, the court may abate
this appeal and remand the case to the trial court for a hearing to determine whether appellant or
counsel has abandoned the appeal.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.
___________________________________
Keith E. Hottle
Clerk of Court